Title: To Thomas Jefferson from Benjamin H. Latrobe, 15 January 1804
From: Latrobe, Benjamin H.
To: Jefferson, Thomas


               
                  Sir
                  Washington Jany: 15th. 1804.—
               
               The following passage is contained in a letter just received from Mr Wm Stewart, by far the most wealthy & respectable Stonecutter at Baltimore. Mr Robert Stewart,—his father is proprietor of an acre, containing the best Stone on the Island. I have not yet received his proposals for supplying stone.
               “I have understood ⅌ Mr Conway who was in Baltimore some time ago, that Mr D. C. Brent expects you will have to pay an advanced price for stone next Season. Mr Brent says if the Quarriers or Sellers of Stone would let him make the price he would engage to get them 10 dollars for every ton of Billstone, and 6 Dollars for every ton of Shopstone (that is inferior stone) they could raise on Acquia Creek. So that I expect he means to make you pay for all you get, expecting no doubt that you cannot be supplied through any other channel than his own.”
               I have thought it my duty to give you this information in corroboration of what I say this morning. Mr Conway is proprietor of one of the Quarries from I am in hopes to obtain a large quantity of stone at the price hitherto paid.—
               I am with true respect Your faithful hble Servt
               
                  B H Latrobe
               
            